Citation Nr: 1025630	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-04 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral shoulder 
disability.

3.  Entitlement to service connection for a left thumb 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to service connection for residuals of a left 
great toenail bed excision.

7.  Entitlement to service connection for residuals of a right 
great toenail bed excision.

8.  Entitlement to service connection for a bilateral foot 
disability.
REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
October 1995 to August 2007.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of December 2007, March 2008, and June 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

Procedural history

In December 2007, the RO denied the Veteran's service-connection 
claims for bilateral foot, knee, and shoulder disabilities, as 
well as for a left thumb disability.  Subsequently, in March 
2008, the RO denied the Veteran's TDIU claim.  Finally, in June 
2008, the RO denied the Veteran's service-connection claims for 
hypertension, and for residuals of right and left great toenail 
bed excisions.  The Veteran timely disagreed with each of these 
decisions, and perfected an appeal as to all eight issues.  These 
appeal have been merged for the sake of economy.

Remanded issue

The Veteran's service-connection claims for a bilateral foot 
disability and residuals of right and left great toenail bed 
excisions are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's current 
hypertension was manifested to a compensable degree within one 
year after his separation from active military service.

2.  The evidence of record indicates that the Veteran's current 
degenerative joint disease of the shoulders was manifested to a 
compensable degree within one year after his separation from 
active military service.

3.  The evidence of record indicates that the Veteran's current 
degenerative joint disease of the left thumb was manifested to a 
compensable degree within one year after his separation from 
active military service.

4.  The evidence of record indicates that the Veteran's current 
degenerative joint disease of the knees was manifested to a 
compensable degree within one year after his separation from 
active military service.

5.  The evidence of record is in equipoise as to whether the 
Veteran's service-connected disabilities render him unable to 
secure and follow substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred within one year of active military 
service; service connection is accordingly granted. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  Degenerative joint disease of the shoulders was incurred 
within one year of active military service; service connection is 
accordingly granted.  38 U.S.C.A.     §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Degenerative joint disease of the left thumb was incurred 
within one year of active military service; service connection is 
accordingly granted.  38 U.S.C.A.     §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Degenerative joint disease of the knees was incurred within 
one year of active military service; service connection is 
accordingly granted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  Resolving the benefit of the doubt in the Veteran's favor, 
the criteria for a total disability rating based on individual 
unemployability due to service-connected disabilities have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.      §§ 
3.102, 3.340, 3.341, 4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  

Multiple VCAA notice letters were sent to the Veteran regarding 
his hypertension, left thumb, bilateral shoulder, bilateral knee 
and TDIU claims in August 2007, January 2008 and March 2008.  
These letters appear to be adequate.  The Board need not, 
however, discuss in detail the sufficiency of the VCAA notice 
letters in light of the fact that the Board is granting the 
claims.  Any potential error on the part of VA in complying with 
the provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefits sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required by 
the decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in the above-referenced VCAA letters.  As discussed in 
detail below, the Board is granting the Veteran's claims.  It is 
not the Board's responsibility to assign disability ratings or 
effective dates in the first instance.  The Board is confident 
that if required, the Veteran will be afforded any additional 
appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims, and he declined the option for 
a personal hearing.

Accordingly, the Board will proceed to a decision.

Service connection for hypertension, bilateral shoulder 
disability, bilateral knee disability, and left thumb disability

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.   

For certain chronic disorders, including hypertension and 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  38 C.F.R. § 3.303(d) (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran claims entitlement to service-connection for 
hypertension, a bilateral shoulder disability, a bilateral knee 
disability, and a left thumb disability.  

As discussed above, service connection may be granted for 
hypertension and arthritis if the respective disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Veteran separated from active duty service in August 2007.  
The medical evidence of record clearly shows that within one year 
of separation, the Veteran was diagnosed with hypertension.  See 
the Veteran's December 18, 2007 VA Primary Care Physician's Note.  
The Veteran was prescribed Amlodipine, to be taken every morning 
to control his high blood pressure.  See, e.g., the Veteran's 
June 3, 2008 VA Pain Management Report.  Thus, the Veteran's 
hypertension was manifested to a compensable degree within one 
year after his separation from active duty military service.   No 
evidence serves to rebut the statutory presumption.  See 38 
C.F.R.           § 3.307.  Service connection for hypertension is 
therefore granted.

Similarly, after reviewing the Veteran's claims file and upon 
physical examination of the Veteran, the October 2007 VA examiner 
pertinently diagnosed the Veteran with degenerative joint disease 
of the bilateral shoulders, knees, and left thumb within one year 
of his separation from service.  Indeed, with respect to the 
Veteran's knees, the examiner noted ligament laxity and marked 
crepitus of the right knee, a positive McMurray's test of the 
left knee, and possible hypertrophic changes upon x-ray of both 
knees.   See the October 12, 2007 VA examiner's general medical 
report.  

The Board notes that the October 2007 VA examiner did not base 
his diagnoses of bilateral shoulder and left thumb degenerative 
arthritis on x-ray reports.  Rather, the examiner based his 
diagnoses upon physical examination of the Veteran, and review of 
the Veteran's history.  Indeed, after assessing the Veteran's 
shoulders, the examiner pertinently identified right shoulder 
impingement, rotator cuff strain, and capsulitis, as well as left 
shoulder tendonitis, bursitis, and an infraspinatous strain.  
Concerning the Veteran's left thumb, the examiner identified 
painful movement and a history of hyperextension.  Id.  In light 
of the fact that the Veteran was diagnosed in service with 
arthralgia of his shoulders and his left thumb just two months 
before his separation from service [see the Veteran's June 4, 
2007 Medical Evaluation Board Report], and that the Veteran has 
continuously received treatment for "arthritis" of multiple 
joints [see, e.g., the Veteran's March 25, 2008 Orthopedic 
History], and specific treatment for shoulder and left thumb 
disabilities since his separation from service, the Board 
resolves all doubt in favor of the Veteran and finds no reason to 
question the accuracy of the October 2007 VA examiner's overall 
diagnoses of bilateral shoulder and left thumb arthritis.

Thus, the Veteran's arthritis of the knees, shoulders, and left 
thumb, each marked by painful motion, manifested to a compensable 
degree within one year after his separation from active duty 
military service in August 2007.   The evidence of record does 
not serve to rebut the statutory presumption.  See 38 C.F.R.                     
§ 3.307.  Service connection for bilateral knee arthritis, 
bilateral shoulder arthritis, and left thumb arthritis is 
therefore granted as well.




	(CONTINUED ON NEXT PAGE)
Entitlement to TDIU

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  See 38 C.F.R. § 4.16 (2009).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation in 
the community where the veteran resides."  Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  See 38 C.F.R. § 
4.16(a) (2009).  The Court noted the following standard announced 
by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):
 
 It is clear that the claimant need not be a total 'basket 
case' before  the courts find that there is an inability to 
engage in substantial gainful activity. The question must 
be looked at in a practical manner, and mere theoretical 
ability to engage in substantial gainful employment is not 
a sufficient basis to deny benefits.  The test is whether a 
particular job is  realistically within the physical and 
mental capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to secure 
and follow a substantially gainful occupation as the result of 
service-connected disability shall be rated totally disabled, 
without regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by nonservice-connected disabilities.        
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).  A total disability 
rating for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more. See 38 C.F.R. § 
4.16(a) (2009).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in        
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995);       
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).

Analysis
 
As has been discussed in the law and regulations section above, 
TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only the 
schedular basis need be considered.

The Veteran is service-connected for major depression, which is 
currently rated 70 percent disabling.  The Veteran is also 
service-connected for sleep apnea, rated 50 percent disabling; a 
lumbar and thoracic spine disability, rated 40 percent disabling; 
a cervical spine disability, a left ankle disability, and 
tinnitus, each rated 10 percent disabling, and for hearing loss, 
rated noncompensably (zero percent) disabling.  As noted above, 
the Board has also awarded service-connection for hypertension 
and degenerative joint disease of the Veteran's shoulders, knees, 
and left thumb.  The Veteran currently has a combined disability 
rating of 90 percent.

In light of the 70 percent rating currently assigned for 
depression, the Veteran meets the criteria for schedular 
consideration of TDIU.  See 38 C.F.R. § 4.16(a) (2009).

The Veteran has asserted that he can no longer follow gainful 
employment due to his service-connected disabilities.  See the 
Veteran's February 2009 VA Form 9.  Based on the following 
evidence, the Board agrees.

The Veteran served as a military police officer during his active 
duty service until August 2007.  In July 2007, a Physical 
Evaluation Board determined that the Veteran's lumbar spine 
disability [now service-connected] rendered him "medically unfit 
to perform the duties required of a Soldier of your rank and 
primary specialty."  See the Veteran's July 23, 2007 Physical 
Evaluation Board Proceedings.  Indeed, the Veteran was medically 
discharged from the Army on August 10, 2007.  See the Veteran's 
DD-214.  He has not worked at any time thereafter.

Since his separation from service in 2007, the Veteran has 
undergone a number of medical evaluations, both mental and 
physical.   In evaluating the Veteran's service-connected 
depression, the October 2007 VA examiner pertinently noted that 
the Veteran has a "very hard time leaving his house; unmotivated 
to do anything but police work yet current physical conditions 
won't let him do that," and that the Veteran's diagnoses 
"affect him in every phase of his life - socially, intimately, 
work life."  The examiner also indicated that the Veteran is 
afraid to be around people, and "gets very down and very 
irritable, avoids socializing or working with others," and "is 
difficult to live with."  The examiner opined that with 
treatment of his depression and panic, the Veteran "might be 
able to work were it not that his physical limitations limit him 
from being able to do what he wants to do."            See the 
October 4, 2007 VA examiner's mental disorder report.  

The Veteran has in fact received treatment for his depression 
continuously since 2007.  However, the evidence does not 
demonstrate significant improvement in his overall 
symptomatology.  Indeed, since the October 2007 VA examination, 
the Veteran's GAF scores have remained consistently low, 
fluctuating between 45 and 50 from October 2007 to date.  See, 
e.g., the Veteran's June 2, 2008 Mental Health Team Note 
[indicating a GAF score of 45].  As noted above, scores ranging 
from 41 to 50 reflect serious symptomatology (e.g., suicidal 
ideation, severe obsessional rituals) or serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Crucially, the Veteran's depression has 
been recently assessed as "poorly responding."  See the 
Veteran's June 12, 2009 VA Primary Care Note. 

Concerning the Veteran's physical disabilities, the Board notes 
that a different October 2007 VA examiner pertinently concluded 
upon evaluation of the Veteran's service-connected sleep apnea 
that it would be "[h]ard to contemplate working when on[e] 
cannot stay awake on the job."  See the October 12, 2007 VA 
examiner's report.   
Additionally, with respect to the Veteran's service-connected low 
back disability, a June 2009 VA physician specifically noted that 
the Veteran had lumbar spinal stenosis "with worsening pain and 
inability to maintain a sitting or standing position for more 
than a few minutes."  See the Veteran's June 12, 2009 VA Primary 
Care Note.  A more recent VA examination administered in August 
2009 also indicated that the Veteran's service-connected low back 
disability had "significant effects" on his usual occupation, 
to include decreased mobility, problems with lifting and 
carrying, difficulty reaching, lack of stamina, weakness or 
fatigue, decreased strength in the lower extremities, urinary 
incontinence and pain.  See the August 2009 VA examiner's report.   

Finally, the Board adds that the Veteran is currently receiving 
disability benefits from the Social Security Administration, in 
part due to his multiple service-connected disabilities.  
Although SSA decisions are not controlling for purposes of VA 
adjudication, they are "pertinent" to a veteran's claim.  Cf. 
Martin v. Brown, 4 Vet. App. 136, 140 (1993).

Based on this medical evidence, it appears that the Veteran's 
service-connected depression, sleep apnea, and low back 
disability severely impact his ability to secure and maintain 
gainful employment, notwithstanding any impact his eight other 
service-connected disabilities might have.  As noted above, the 
October 4, 2007 VA examiner speculated that the Veteran "might" 
be able to secure employment in the future, following treatment 
for depression.  Implicit in this statement however, is the 
finding that the Veteran was not employable at the time of the 
examiner's assessment.  Crucially, as discussed above, the 
evidence does not indicate significant improvement in the 
Veteran's depression symptomatology since October 2007.  
Moreover, the Veteran's sleep apnea and lumbar spine disability 
affect the Veteran's ability to stay awake during the day, to 
lift, carry or reach, and to sit in one place for more than just 
a short period of time without pain.  Thus it appears that the 
Veteran would have significant trouble performing manual labor or 
sedentary type employment.

Accordingly, after carefully weighing all of the available 
evidence of record, the Board finds that at the very least, there 
exists an approximate balance of evidence for and against the 
Veteran's TDIU claim.  When the evidence for and against the 
claim is in relative equipoise, by law, the Board must resolve 
all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. 
§ 5107 (West 2002);  38 C.F.R. § 3.102 (2009).  

Accordingly, with resolution of doubt in the Veteran's favor, the 
Board concludes that a grant of TDIU is warranted under 38 C.F.R. 
§ 4.16(a).  


ORDER

Service connection for hypertension is granted.

Service connection for degenerative joint disease of the 
shoulders is granted.

Service connection for degenerative joint disease of the left 
thumb is granted.

Service connection for degenerative joint disease of the knees is 
granted.

Entitlement to TDIU is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues must be remanded for further procedural and 
evidentiary development.  

Service connection for residuals of a left and right great 
toenail bed excision

As noted above, service connection may be granted for disability 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 3.303.  
It is undisputed that the Veteran has current left and right toe 
disabilities, namely "recurrent ingrown toenails."  See the 
October 12, 2007 VA examiner's report.  

The Veteran's May 1995 Report of Medical History upon enlistment 
in the Army specifically indicates that the Veteran had a left 
great toe ingrown toenail removed prior to service in 1992.  Upon 
separation in 2007, the Veteran reported that the nail segments 
of his left big toe "grow back causing infection."  See the 
Veteran's May 1995 and March 2007 Reports of Medical History 
respectively.  The Veteran has recently asserted that his pre-
existing left great toenail condition was aggravated by active 
service, due to wearing combat boots in basic training.  See the 
Veteran's June 2009 VA Form 9.  

In contrast, there is no evidence of record suggesting that the 
Veteran had any problems with his right great toenail prior to 
his enlistment in 1995.  Rather, the Veteran's service treatment 
records demonstrate that in July 2007, just prior to his 
separation from service, he underwent a right ingrown toenail 
lateral removal.       See the Veteran's July 30, 2007  Request 
for Administration of Anesthesia.  

Following service, the Veteran underwent a "permanent removal of 
right great toe nail and revision of previous removal of nail 
plate left great toe which has shards arising from the borders."  
See the Veteran's March 10, 2008 VA Podiatry Outpatient Note.  

Crucially, no medical opinion exists of record relating the 
Veteran's current right and left great toenail disabilities 
directly to service, to in-service aggravation, or ruling out any 
such connections.  Thus, the Veteran's case presents certain 
medical questions which cannot be answered by the Board.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions must be addressed by 
an appropriately qualified specialist.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) 
[a medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  Accordingly, a physical 
examination should be scheduled, and opinions as to etiology 
obtained.  
Service connection for a bilateral foot disability

Since the RO's issuance of the April 2009 statement of the case, 
the Veteran has submitted additional medical evidence and 
argument pertaining to the Veteran's bilateral foot disability 
claim.  Crucially, the evidence submitted consists of medical 
evaluations and assessments of the Veteran's bilateral plantar 
fasciitis that have not yet been considered by the RO in relation 
to his claim currently on appeal.  The Veteran did not indicate 
whether he wished to waive his right to have the agency of 
original jurisdiction (AOJ) initially consider the evidence and 
argument.              See 38 C.F.R. § 20.1304(c) (2009).  

Since the additional evidence in question is neither duplicative 
of other evidence nor irrelevant, and since a supplemental 
statement of the case (SSOC) pertaining to that evidence was not 
issued, this evidence must be referred back to the RO.          
38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The RO should contact the Veteran and 
request that he identify any recent medical 
treatment he has received for his right and 
left great toenail disabilities and foot 
disabilities.  The RO should take 
appropriate steps to secure copies of any 
such treatment reports identified by the 
Veteran which are not in the record on 
appeal.  Efforts to obtain these records 
should also be memorialized in the 
Veteran's VA claims folder.

2.  VBA should then schedule the Veteran 
for a VA examination to determine the 
nature and etiology of his left and right 
great toenail disabilities.  The Veteran's 
VA claims folder and a copy of this Remand 
should be made available to, and should be 
reviewed by the examiner.  After 
examination of the Veteran and review of 
all pertinent medical records, the examiner 
should clarify the Veteran's specific 
diagnosis, if any, and provide an opinion 
with supporting rationale as to the 
following questions:

(a).  Is it as likely as not (i.e. 50 
percent or greater probability) that 
the Veteran has a left great toenail 
disability that was aggravated beyond 
its normal progression by the 
Veteran's active duty service, to 
include wearing combat boots during 
basic training?

(b).  Is it as likely as not that the 
Veteran has a right great toenail 
disability that had its onset in, or 
is related to the Veteran's active 
duty service?
 
A report should be prepared and associated 
with the Veteran's VA claims folder.  The 
examiner is requested to cite to the 
relevant evidence considered in providing 
the opinions.  

      3.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should review the 
Veteran's entire record [to include the 
additional evidence received in since 
April 2009], and readjudicate the 
Veteran's service-connection claims.  If 
any of the claims are denied, the RO 
should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


